SYNCHRONIZATION AND USE LICENSE This Synchronization and Use License (“Agreement”) is entered into as of the 22nd day of October, 2008, by and between B &H Pictures, Inc., a New Brunswick, Canadian corporation (hereinafter, referred to as the “Producer”), whose address is 11 Pine Court, Maugerville, New Brusnwick, Canada E3A 8M8, and Global Entertainment Holdings, Inc., a Nevada corporation (hereinafter, referred to as the “Licensor”), whose address is 650 N. Bronson Avenue, Suite B-116, Los Angeles, California 90004 USA. In consideration of the mutual covenants contained herein, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: 1.This Agreement is entered into with respect to those certain musical compositions that are set forth under Schedule A (the “Compositions”), attached hereto and made a part of this Agreement, with respect to that certain feature-length, motion picture intended to be produced by the Producer, currently entitled “Blue Seduction” (the “Picture”). 2.The term of this Agreement (the “Term”) shall commence with the date of execution hereof, and shall continue for a period of twenty-five (25) years.The territory covered by the license rights to the Compositions under this Agreement, shall be the Universe (the “Territory”). 3.Licensor hereby grants to Producer and its successors, licensees and assigns, the non-exclusive right for the Term hereof to record the Compositions in any manner, medium, form or language, in each country of the Territory in synchronization for timed relation with the Picture, and to make copies of such recordings in connection with the exploitation of the Picture. As part of the consideration paid for the Compositions, Licensor agrees to cover costs of delivery of materials and to effect certain modifications requested as requested by Producer for insertion into the Picture. 4.Licensor hereby grants to Producer and its successors, licensees and assigns, the non-exclusive and irrevocable right and license, for the Term hereof, to publicly perform for profit or non-profit, and to authorize others to so perform, the Compositions as part of the exhibition or other exploitation of the Picture, and in any and all advertising or other publicity for the Picture, in the Territory, in any and all media now known or hereafter devised, including, without limitation, theatrical exhibition, television exhibition (including without limitation, free, pay, cable and satellite television) and by means of videograms (which include, without limitation, videocassettes and videodiscs). 5.Licensor also grants to Producer for the Term hereof, the non-exclusive right to use and to license others to use Licensor’s name in connection with Producer’s exploitation of the Picture; provided that such use is not in the form of a product or service endorsement without Licensor’s prior written consent in each instance. 6.As full and complete consideration for the rights granted to Producer hereunder,
